UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-5111



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

MONICA L. AMAKER,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (CR-03-155)


Submitted:   February 7, 2007           Decided:     February 21, 2007


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy P. Lupardus, Pineville, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, John L. File, Assistant
United States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Following a jury trial, Monica L. Amaker was convicted on one

count of conspiracy to distribute cocaine base and hydromorphone,

21 U.S.C. § 846 (2000), and one count of possession with intent to

distribute hydromorphone, and aiding and abetting the same, 21

U.S.C. § 841(a)(1) (2000), 18 U.S.C. § 2 (2000).           The district

court sentenced Amaker to concurrent terms of eighty-seven months’

imprisonment.   Amaker appeals, asserting that the district court

erred by denying her motion to suppress the evidence obtained

pursuant to a search warrant.        For the reasons stated by the

district court in its July 28, 2005 opinion and order, we find that

the district court did not err in denying Amaker’s motion to

suppress.     Accordingly,   we   affirm   Amaker’s   convictions.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                  - 2 -